Filed 4/22/16 P. v. Palomares CA2/8
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SECOND APPELLATE DISTRICT

                                            DIVISION EIGHT


THE PEOPLE,                                                         B264043

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. BA419228)
         v.

ALFONSO CHAVEZ PALOMARES,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,
David V. Herriford, Judge. Affirmed.


         Paul R. Kraus, under appointment by the Court of Appeal, for Defendant
and Appellant.


         No appearance for Plaintiff and Respondent.


                                                  ******
       Alfonso Chavez Palomares appeals from an order denying his petition for
resentencing pursuant to Proposition 47 (as approved by voters, Gen. Elec.
(Nov. 4, 2014)). Pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende),
appellant’s counsel filed an opening brief requesting that this court review the
record and determine whether any arguable issues exist on appeal. We have
reviewed the entire record and find no arguable issue. We affirm.
                                 BACKGROUND
       Appellant was convicted of burglary (Pen. Code, § 459) for stealing a
power tool from a Los Angeles Metropolitan Transit Authority bus yard on
December 7, 2013. He was sentenced to four years in state prison—two years for
the burglary and two years for a prior conviction. On March 13, 2015, he filed a
petition pursuant to Penal Code section 1170.18, subdivision (a), added by
Proposition 47, to reduce his conviction to a misdemeanor. The trial court denied
the petition because appellant had not served it on the district attorney and his
conviction did not qualify for resentencing. On May 4, 2015, appellant filed an
“ex parte request for modification of sentence pursuant to Prop 47,” which was
construed as a timely notice of appeal. (Capitalization omitted.)
                                   DISCUSSION
       We appointed counsel to represent appellant on this appeal. After review of
the record, appellant’s court-appointed counsel filed an opening brief asking this
court to review the record independently pursuant to Wende, supra, 25 Cal.3d at
page 441. On December 14, 2015, we advised appellant he had 30 days to submit
any contentions or issues he wished us to consider. Appellant did not file a
supplemental brief.
       We have examined the entire record. We are satisfied no arguable issues
exist and appellant’s counsel has fully satisfied his responsibilities under Wende.




                                          2
(Smith v. Robbins (2000) 528 U.S. 259, 279-284; Wende, supra, 25 Cal.3d at
p. 441; see People v. Kelly (2006) 40 Cal.4th 106, 123-124.)
                                 DISPOSITION
      The order is affirmed.




                                                FLIER, J.
WE CONCUR:




      BIGELOW, P. J.




      GRIMES, J.




                                        3